Citation Nr: 0111653	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  96-16 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for prostate cancer as 
a residual of exposure to ionizing radiation.

2.  Entitlement to service connection for a heart disorder on 
a secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
November 1953.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Prostate cancer was initially denied in 1996 as not being a 
radiogenic disease and not found until many years after 
service.  Prostate cancer is now a radiogenic disease listed 
under 38 C.F.R. § 3.311(b)(2).  

The veteran was a member of the 1500th Air Traffic Squadron, 
Hickam Air Force Base, Hawaii from February 13, 1951 through 
July 16, 1953.  The veteran has recalled, in essence, how he 
serviced aircraft that had returned from flights to the 
atmospheric test locations in the Pacific area (Board hearing 
transcript at 3-4, 9-10).  At a RO hearing in 1996, he 
mentioned several series of atmospheric nuclear tests that 
coincided with his period of service in Hawaii (Transcript at 
2).

The RO sent official requests for exposure information.  The 
Defense Threat Reduction Agency (DTRA) in 1999 reported that 
it found no record of temporary duty to the Pacific testing 
area and no evidence of unit support other than for Operation 
IVY.  The DTRA also said that individuals assigned to service 
the aircraft use in such missions were required to wear film 
badges and that no data were found for the veteran.  The DTRA 
concluded that the service department records did not confirm 
direct support of Operation IVY and did not contain exposure 
information for him in the dosimetry data.  The DTRA provided 
the previously reported dates of service in Hawaii. 

The Department of the Air Force responded earlier in 1999 
with a report that did not locate any external or internal 
radiation exposure for the veteran in the department Master 
Radiation Exposure Registry.

The record shows that a member of the United States Senate 
sought to assist the veteran through contact with the 
National Archives and Records Administration, Pacific/Alaska 
Region (NARA).  In 2001 a staff member advised him that 
contact with "all of the appropriate archive activities" 
did not discover "these records".  A November 2000 NARA 
letter attached indicated an unlikely long retention for 
"Air Field logs for Hickham AFB" for the period of 1951 to 
1953.  However, the NARA letter did identify a contact at 
another NARA site where permanent Air Force records were 
consolidated and the staff member's letter did not include 
documentation of any other contacts with NARA or provide the 
initial request for information that NARA responded to. 

The Board finds that the veteran, through his service, meets 
the criteria to require further development for a dose 
estimate.  He was present at a site that did assist with 
missions to the Pacific testing area.  His prostate cancer is 
a radiogenic disease that was manifested initially well after 
service.  The DTRA report adds weight to his reported 
exposure to ionizing radiation in circumstances that come 
within 38 C.F.R. § 3.311(a)(2)(iii) and require a dose 
estimate from the VA Under Secretary for Health.  The claim 
should have been referred to the VA Under Secretary for 
Health for further development under 38 C.F.R. § 3.311(a) 
based upon the claimed exposure and an established radiogenic 
disease.  Then, if warranted by the response from the Under 
Secretary for Health, e.g., that the veteran's dose 
assessment was more than zero, further development set forth 
under § 3.311(c) would be completed.

The record does not show a DD Form 1141 for the veteran, and 
a request to the service department that produced personnel 
records did not specify a request for this form.  Further, at 
the Board hearing the veteran disputed the DTRA's assessment 
of the extent of his claimed contact with test area aircraft 
(Board hearing transcript at 13-14).  All information that 
could relate to the amount of any radiation exposure the 
veteran may have received, including any information supplied 
by DTRA concerning potential sources for information 
regarding possible radiation exposure should have been 
submitted to the Under Secretary for Health, for the 
preparation of a dose assessment in accordance with 
§ 3.311(a)(2)(iii).  In addition his representative asserted 
in July 1998 that the veteran had flown to and from the test 
area.

Section 3.311(b)(1) provides for further development of a 
claim under § 3.311(c) only in cases in which it is 
determined that a veteran was exposed to ionizing radiation 
in service.  The circumstances of the veteran's claimed 
exposure are such that exposure information might not be 
found in his service records.  

The Board must observe that § 3.311(a)(2)(iii) clearly 
directs the steps to be completed in the dose assessment 
development phase in a claim based on exposure such as the 
veteran's, which in part is based on occupational exposure 
other than from nuclear tests.  The regulation clearly 
directs that all records obtained will be forwarded to the 
Under Secretary for Health for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  This is not discretionary.  It must also be 
noted that the Board is bound by the regulations.  38 C.F.R. 
§ 19.5.  This preliminary development must be completed to 
insure an informed decision. 

The Board observes that service connection for a heart 
disorder is consistently claimed as being secondary to an 
infection that occurred during treatment for prostate cancer.  
(See, RO hearing transcript at 1; Board hearing transcript at 
12, and Representative's July 1998 statement).  Thus the 
secondary service connection issue is deferred pending 
further development of the principal issue.

In view of the foregoing, the Board must request additional 
development of this claim to ensure compliance with the 
regulatory procedures applicable to the appellant's claim for 
service connection for prostate cancer based on ionizing 
radiation exposure.  Accordingly, the case is REMANDED to the 
RO for the following action to insure due process:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii), should insure that 
all likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted, including any Air Force 
sources that could confirm flight 
participation as claimed since personnel 
records show flight status during the 
time period in question. 

3.  The RO should also contact the Air 
Force Medical Operations Agency, 
AFMOA/SGOR, Radiation Protection 
Division, 110 Luke Avenue, Room 4005 
Bolling Air Force Base Washington, DC 
20332-7050, and ask for any exposure 
information for the veteran that is on 
file. 

4.  The RO should also contact the NARA 
office referenced in the November 3, 2000 
letter on file and ask for any exposure 
information for the veteran's service 
with the 1500th Air Traffic Squadron, or 
other pertinent unit information for his 
period of service, that is on file.

5.  The RO should once again contact the 
DTRA, SWSN-NPTR, 6801 Telegraph Road, 
Alexandria, VA 22310-3398 and request 
that it provide, in addition to any 
additional information specific to the 
veteran, any exposure data on file for 
ground support activities of 1500th Air 
Traffic Squadron during the veteran's 
service with that unit.  The DTRA should 
clarify to the extent possible the 1500th 
Air Traffic Squadron participation in 
Operation RANGER, Operation GREENHOUSE, 
Operation BUSTER-JANGLE, Operation 
TUMBLER-SNAPPER and Operation UPSHOT-
KNOTHOLE, and post-flight activities for 
aircraft that visited the test area 
during his service with this unit.  The 
DTRA should be asked to provide any 
information available regarding his 
claimed flight status.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and is responsive to the 
Board's directives and if not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998). 

If the RO determines that such 
development has been accomplished, the 
records which have been obtained, 
including any information provided by the 
DTRA, and the records, information and 
the appellant's statements concerning his 
location and activities related to the 
claimed exposure, should be referred to 
the Under Secretary for Health for the 
preparation of a dose estimate, which may 
include a determination of no exposure.  
The RO should insure that the claims for 
service connection for prostate cancer 
based on ionizing radiation exposure is 
developed under 38 C.F.R. § 3.311(a), (b) 
as applicable to a claim based on 
occupational exposure under 38 C.F.R. 
§ 3.311(a)(2)(iii).

7.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. 106-
475, § 3(a), 114 Stat. 2096, 2096 (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103A(b)(2)).

The RO should also review the claims file 
to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

8.  Thereafter, the claims for service 
connection for prostate cancer based on 
ionizing radiation exposure should be 
adjudicated in accordance with the 
procedures set forth under 38 C.F.R. 
§ 3.311(c) as provided under 
§ 3.311(b)(i).  The RO should also review 
the claim of service connection for a 
heart disorder on a secondary basis.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

The purpose of this remand is to ensure compliance with the 
requirements of due process.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he receives further 
notice



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




